DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/3/20222 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al., US 2003/0022974 (“Tai”) in view of Kawai, US 6,242,087 (“Kawai”)(both references previously cited).
Regarding claims 1 and 7, Tai discloses an ethylene-vinyl alcohol (EVOH) composition comprising an EVOH resin (i.e. a thermoplastic), from 1 to 5,000 ppm of a transition metal salt, and from 20 to 500 ppm of phosphoric acid [abstract, 0001, 0008-0011, 0025, 0053, 0054]. The transition metal salt may be an iron salt [0012, 0025, 0166]. The iron salt and phosphoric acid of the composition respectively read on the claimed iron compound and phosphoric acid compound.  The ranges of amounts of the iron salt and phosphoric acid taught by Tai overlap or encompass, and therefore render obvious, the proportions recited in claims 1 and 7 (see MPEP 2144.05). The EVOH resin has a degree of saponification of 90% or more [0017, 0042] which renders obvious the degree of saponification recited in claims 1 and 7.
Tai is silent regarding the amount of water in the EVOH composition. 
Kawai discloses an EVOH composition comprising an EVOH resin (abstract, col. 2 line 7-col. 4 line 17).  Kawai teaches controlling the water content of the composition so as to fall within the range of 0.02 to 0.15 wt% in order to avoid foaming during molding due to excess water while at the same time preventing thermal degradation and yellowing due to the presence of too little water (col. 11 lines 14-25).
Tai and Kawai are both directed toward compositions comprising an EVOH resin.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the EVOH resin composition of Tai by controlling the water content of the composition so as to fall within the range of 0.02 to 0.15 wt% as taught by Kawai in order to prevent foaming and thermal degradation.  The water content of the resulting composition would have met the limitations of claims 1 and 7.
Regarding claim 2, the phosphoric acid component taught by Tai reads on the claimed phosphoric acid.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al., US 2006/0233980 (“Andersson”)(previously cited) in view of Tai and Kawai.
Regarding claims 1, 2, and 7, Andersson discloses a multilayer food packaging laminate useful for producing retortable containers [abstract, 0012, 0019-0024].  The laminate comprises (in order) a core layer (21), an aluminum foil layer (24), and an additional gas barrier layer (25) [0021-0024, Fig. 2]. The additional gas barrier layer may be formed from an EVOH resin [0024].  
Andersson is silent regarding the laminate comprising an EVOH composition comprising an iron compound and a phosphoric acid compound.  Andersson is also silent regarding the water content of the EVOH resin.
Tai discloses an EVOH composition that exhibits good gas barrier properties, moisture-resistance, aroma retentivity, flavor barrier properties, good delamination resistance and oxygen scavenging [abstract, 0001, 0007].  The EVOH composition is suitable for producing multilayer food packaging laminates [0001, 0007, 0031, 0078].
The disclosed EVOH composition comprises an EVOH resin, from 1 to 5,000 ppm of a transition metal salt, and from 20 to 500 ppm of phosphoric acid [abstract, 0001, 0008-0011, 0025, 0053, 0054]. The transition metal salt may be an iron salt [0012, 0025, 0166]. The EVOH resin has a degree of saponification of 90% or more [0017, 0042].
Kawai discloses an EVOH composition comprising an EVOH resin (abstract, col. 2 line 7-col. 4 line 17).  Kawai teaches controlling the water content of the composition so as to fall within the range of 0.02 to 0.15 wt% in order to avoid foaming during molding due to excess water while at the same time preventing thermal degradation and yellowing due to the presence of too little water (col. 11 lines 14-25).
Andersson and Tai are both directed towards food packaging laminates comprising an EVOH resin.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the laminate of Andersson by forming the additional barrier layer (25) from the EVOH composition taught by Tai in order to take advantage of the composition’s good gas barrier properties, good flavor barrier properties, oxygen scavenging property and delamination resistance.  The EVOH resin, iron salt and phosphoric acid of the composition of the resulting additional barrier layer (25) respectively read on the ethylene-vinyl alcohol copolymer, iron compound and phosphoric acid compound recited in claims 1, 2, and 7.  The ranges of amounts of the iron salt and phosphoric acid taught by Tai overlap or encompass, and therefore render obvious, the proportions recited in claims 1 and 7 (see MPEP 2144.05). Likewise, the degree of saponification of the EVOH resin in the composition would have rendered obvious the degree of saponification recited in claims 1 and 7.
Andersson and Kawai are both directed towards film forming compositions comprising an EVOH resin.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the EVOH resin composition of Andersson by controlling the water content of the composition so as to fall with the range of 0.02 to 0.15 wt% as taught by Kawai in order to prevent foaming and thermal degradation.  The water content of the resulting composition would have met the limitations of claims 1 and 7.
Regarding claims 3, 5, and 6, the laminate of modified Andersson would have comprised an aluminum foil layer which would read on have the claimed layer comprising metal as a main component. The additional gas barrier layer comprising the EVOH resin, phosphoric acid compound and iron compound would have been directly applied to the aluminum foil layer and therefore would have met the limitations of claims 5 and 6.
Regarding claim 4, Andersson teaches forming a retortable packaging container from the laminate [0029, 0039] which reads on the hot-water sterilizable package.  The Examiner notes that retort sterilization involves a process in which an article, such as a container, is exposed to steam (i.e. hot water).  This is evidenced by Andersson which teaches retorting with hot steam [0006].

Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive.
On pages 4-6 of the remarks Applicant asserts that the phrase “a thermoplastic resin contained in the ethylene-vinyl alcohol copolymer composition consists of the ethylene-vinyl alcohol copolymer (A)” recited in claims 1 and 7 as currently amended requires that the only thermoplastic resin in the composition of claims 1 and 7 is the recited ethylene-vinyl alcohol copolymer (A). Applicant goes on to assert that for this reason the instantly claimed composition is not obvious over the instantly applied prior art of record. The Examiner disagrees with this assertion for the following reason. The term “a thermoplastic resin” recited in amended claims 1 and 7 is not the same thing as the entire thermoplastic resin component of a composition and therefore the amendment made to claims 1 and 7 does not limit the claim such that the only thermoplastic resin in the claimed composition is the recited ethylene-vinyl alcohol copolymer (A).  Rather, the recitation of “a thermoplastic resin contained in the ethylene-vinyl alcohol copolymer composition consists of the ethylene-vinyl alcohol copolymer (A)” only requires that the ethylene-vinyl alcohol copolymer (A) be a thermoplastic and does not exclude the presence of additional thermoplastic resins. For this reason Applicant’s argument is not found persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782